Citation Nr: 0803937	
Decision Date: 02/04/08    Archive Date: 02/12/08	

DOCKET NO.  06-37 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the thoracolumbar spine, on a direct basis, or as secondary 
to service-connected low back strain.   

2.  Entitlement to service connection for osteoarthritis of 
the cervical spine, on a direct basis, or as secondary to 
service-connected cervical strain.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to 
September 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

The veteran in this case seeks service connection for 
osteoarthritis of the thoracolumbar and cervical spine.  In 
pertinent part, it is contended that the veteran's 
osteoarthritis of the spine had its origin during his period 
of active military service.  In the alternative, it is 
contended that the veteran's osteoarthritis of the 
thoracolumbar spine is in some way causally related to his 
service-connected low back strain.  The veteran further 
argues that his current osteoarthritis of the cervical spine 
is proximately due to or the result of his service-connected 
cervical strain.  

In that regard, in a service clinical record of early 
September 1970, it was noted that, in 1968, while in service, 
the veteran sustained an injury to his lower back as the 
result of a rocket attack on his river boat.  Apparently, at 
the time of that injury, the veteran struck his back on a 
machinegun mount, resulting in the sudden onset of 
thoracolumbar pain, though with no radiation.  The pertinent 
diagnosis noted was thoracolumbar spine strain (for which 
service connection is currently in effect), with "possible" 
degenerative disc disease.  

The Board notes that, at the time of a VA orthopedic 
examination in April 2005, a VA examiner offered his opinion 
that the veteran's osteoarthritis of the lumbar and cervical 
spine was not the result of trauma, but, rather, was "more 
reasonably associated" with advancing age.  However, a review 
of that examination report discloses that, at the time of 
examination, there was apparently available a computer disc 
containing magnetic resonance imaging (MRI) studies of the 
veteran's cervical and lumbar spine which the examiner 
declined to review.  Significantly, in correspondence of 
April 2005, the veteran indicated that the MRI studies in 
question were apparently conducted at the request of the VA 
at Nellis Air Force Base located in Clark County, Nevada.  

Under the circumstances, and given the potential importance 
of the aforementioned MRI studies to the veteran's current 
claims, the Board is of the opinion that additional 
development is necessary prior to a final adjudication in 
this case.  Accordingly, the case is REMANDED to the RO/AMC 
for the following actions:  

1.  The RO/AMC should contact the 
appropriate record storage facility at 
Nellis Air Force Base in Clark County, 
Nevada, with a request that they provide 
copies of any and all records of 
treatment and/or examination of the 
veteran at their medical facility 
(facilities).  Such records should 
specifically include any and all reports 
of MRI studies of the veteran's cervical 
and/or lumbar spine.  When obtained, 
those records should be made a part of 
the veteran's claims folder.  The veteran 
should be requested to sign the necessary 
authorization for release of such service 
medical facility records to the VA, and 
all attempts to procure such records 
should be documented in the file.  If the 
RO/AMC cannot obtain those records, a 
notation to that effect should be 
included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to April 2005, the date of the 
most recent VA examination of record, 
should then be obtained and incorporated 
in the claims folder.  Once again, the 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be associated with the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

3.  The veteran should then be afforded 
an additional VA orthopedic examination, 
to be conducted, if at all possible, by 
an examiner who has not heretofore seen 
or examined the veteran, in order to more 
accurately determine the exact nature and 
etiology of his claimed osteoarthritis of 
the thoracolumbar and cervical spine.  
The RO/AMC is advised that the veteran 
must be given adequate notice of the date 
and place of any requested examination, 
and a copy of all such notification(s) 
must be associated with the claims 
folder.  The veteran is to be advised 
that failure to report for a scheduled VA 
examination without good cause may have 
an adverse affect on his claims.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the examination, 
and review of the aforementioned reports 
of MRI studies, the examining orthopedic 
surgeon should specifically comment as to 
whether the veteran's osteoarthritis of 
the thoracolumbar and cervical spine as 
likely as not had its origin during the 
veteran's period of active military 
service.  Should it be determined that 
the veteran's osteoarthritis of the 
thoracolumbar and cervical spine did not, 
in fact, have its origin in service, an 
additional opinion is requested as to 
whether such pathology is as likely as 
not proximately due to, the result of, or 
in some way aggravated by the veteran's 
service-connected low back and/or 
cervical strain.  All such information 
and opinions, when obtained, should be 
made a part of the veteran's claims 
folder.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.  

4.  The RO/AMC should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by The Veterans Claims 
Assistance Act of 2000 (VCAA), to include 
those laws and regulations governing the 
award of service connection on a 
secondary basis, is complete.  In 
particular, the RO/AMC should ensure that 
the notification requirements and 
development procedures contained in 
38 U.S.C.A. §§ 5103, 5103A and 
38 C.F.R. § 3.159 are fully complied with 
and satisfied.  

5.  The RO should then review the 
veteran's claims for service connection 
for osteoarthritis of the thoracolumbar 
and cervical spine.  Should the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claims for benefits since the most 
recent SSOC in August 2007.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2007).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

